DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/25/2020 these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 112
Claims 1, 5, 6, 9, 12, 13 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 5, 6, 9, 12, 13 and 17-19 contain language as “the device”, “secondary device” and “communication device” was not described in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2, 9 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11 and 17 of US Patent 9,843,676 and  claims 1, 9, 16 of US Patent 10,033,865.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 15 limitation are found in claims 1 and 28 of co-application with obvious wording variation such as they all drawn to establish local wireless communication between the device and a secondary device and obtain transcription data originating from a remote 

16/800,402
9,843,676
10,033,865
2.    (New) A device comprising: one or more processors;
one or more computer-readable media coupled to the one or more processors, the one or more computer-readable media configured to store instructions that when executed by the one or more processors cause the device to perform operations, the operation comprising:

establish local wireless communication between the device and a secondary device; obtain an indication of a request for a communication session originating from a communication device;






obtain first communication data from the secondary device, the first communication data based on audio of a user of the device and the secondary device;


obtain second communication data of the communication session originating from the communication device;
transmit the second communication data to the secondary device; and obtain transcription data originating from a remote transcription system, the transcription data corresponding to a transcription of the second communication data, the transcription generated by the remote transcription system; and


an electronic display coupled to the one or more processors and configured to present the transcription of the second communication data.














obtaining, at a first communication device, first communication data during a communication session between the first communication device and a second communication device; transmitting the first communication data to the second communication device by way of a device that is locally coupled with the first communication device; 
receiving, at the first communication device, second communication data from the second communication device through the device; transmitting the second communication data to a 












 receiving, at the first communication device, transcription data from the remote transcription system, the transcription data corresponding to a transcription of the second communication data, the transcription generated by the remote transcription system; and 

presenting, by the first communication device, the transcription of the second communication data.













obtaining, by a first device of a hearing-impaired user, first audio communication data through a microphone of the first device; transmitting, by the first device, the first audio communication data to a communication device of a remote hearing user during an audio communication session between the first device and the communication device; receiving, at the first device, second audio communication data from the communication device during the audio communication session, the second audio communication data also 


It is important to note that claimed features recited in claims 11, 11 and 17 of US Patent 9,843,676 and  claims 1, 9, 16 of US Patent 10,033,865 are more specific than claimed features recited in claims 2, 9 and 17 of the instant application.  Hence, the scope of claims of present application is now broader than U.S. Patent No. 9,843,676 and 10,033,865



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-7, 9-11, 13-14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al. (US 2010/0153106 A1) in view of Toner et al. (US 2009/0326939 A1).
 	Regarding claims 2, 9 and 16-17. Frazier a device comprising:
 one or more processors (Paragraphs [0018-0019], fig.2 Illustrate the processor of user device 110/120/130);

 	establish local wireless communication between the device and a secondary device (Paragraphs [0014], [0021],fig.1 Illustrate and teach user device 110/ the device communication with user device 120/130/secondary device through network 150); 
obtain an indication of a request for a communication session originating from a communication device (Paragraphs [0018-0019], [0037], [0069] fig.5 Illustrate and teach obtain an indication of a request for a communication session #510 from network device 140/ a communication device);
 	obtain first communication data from the secondary device, the first communication data based on audio of a user of the device and the secondary device (Paragraphs [0024], [0026], teach communication data based on audio and storing communication data in database 330);
 	direct the first communication data to the communication device, the first communication data being part of the communication session (Paragraphs [0022], [0037-0039] teach communication data being part of the communication session);
 obtain second communication data of the communication session originating from the communication device (Paragraphs [0026], [0028-0030] store communication information between user device) );
 	transmit the second communication data to the secondary device (Paragraph [0021-0022] teach user device conduct communication).
Frazier is silent on
 	obtain transcription data originating from a remote transcription system, the transcription data corresponding to a transcription of the second communication data, the transcription generated by the remote transcription system; and
 	an electronic display coupled to the one or more processors and configured to present the transcription of the second communication data.
	In an analogous art, Toner teaches
 	obtain transcription data originating from a remote transcription system, the transcription data corresponding to a transcription of the second communication data, the transcription generated by the remote transcription system (Paragraphs [0018-0019],  [0022], fig.1A, 1B Illustrate and teach computer 102/server 126 obtain transcription data that communicate with telephones 104/130, 108a-108n/132a-132n); and
 	an electronic display coupled to the one or more processors and configured to present the transcription of the second communication data (Paragraph [0021], fig.1A Illustrate and teach display 122 that display the transcription of the speech during telephone call).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Frazier with Toner’s system such that establish local wireless communication between the device and a secondary device, the first communication data based on audio of a user of the device, obtain transcription data and display the transcription in order to provide a convenient 

 	Regarding claims 3, 10 and 21. (New) Frazier and Toner teach the device of claim 2, Frazier teaches wherein the second communication data includes audio data or the audio data and video data (Paragraphs [0014], [0016], [0075]).

 	Regarding claims 4 and 11. (New) Frazier and Toner teach the device of claim 3, Frazier teaches wherein when the second communication data includes the audio data and the video data, the remote transcription system only receives the audio data (Paragraphs [0014], [0016], [0073]).

 	Regarding claims 6, 13 and 18. (New) Frazier and Toner teach the device of claim 2, Toner teaches wherein the operations further comprise disable communication between the secondary device and the device while communication between the communication device and the device is maintained (Paragraph [0020]

 	Regarding claims 7, 14 and 19. (New) Frazier and Toner teach the device of claim 2, Toner teaches wherein the operations further comprise transmit the second communication data to the remote transcription system (Paragraphs [0022-0023]).

s 5, 8, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al. (US 2010/0153106 A1) in view of Toner et al. (US 2009/0326939 A1) and further view of Benjamin et al. (US 2011/0167357 A1).
 	Regarding claims 5 and 12.  (New) Frazier and Toner teach the device of claim 2, Frazier teaches wherein the local wireless communication is established between the secondary device and the device responsive to at least one of the secondary device (Paragraphs [0014], [0021])
 	However, Frazier and Toner are silent on
 	 the device automatically detecting a presence of another of the at least one of the secondary device and the device without user input.
	In an analogous art, Benjamin teaches
 	the device automatically detecting a presence of another of the at least one of the secondary device and the device without user input (Paragraph [0039], fig.1 Illustrate and  teach mobile device 106 automatic detects the presence of other device/member 108, 113 and 116).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Frazier with Toner’s system such that the device automatically detecting a presence of another of the at least one of the secondary device and the device without user input in order to provide the fast connection with other device for communication.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIET M DOAN/Primary Examiner, Art Unit 2641